Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2016

The Court of Appeals hereby passes the following order:

A17D0126. JAFFTON B. RICHARDSON v. THE STATE.

      In May 2016, Jaffton B. Richardson pled guilty to shoplifting and forgery. He
later filed a motion for an out-of-time appeal, which the trial court denied.
Richardson then filed this timely application for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable.
Lunsford v. State, 237 Ga. App. 696, 696 (515 SE2d 198) (1999); see also
Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct
appeal from denial of motion for out-of-time appeal following guilty plea).
Accordingly, this application for discretionary appeal is hereby GRANTED pursuant
to OCGA § 5-6-35 (j). Richardson shall have ten days from the date of this order to
file his notice of appeal in the trial court. OCGA § 5-6-35 (g). The clerk of the trial
court is directed to include a copy of this order in the record transmitted to the Court
of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             10/17/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.